                     UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW HAMPSHIRE


Loretta Azuka Obi

      v.
                                               Case No. 18-cv-550-SM
Exeter Health Resources, Inc.;
Core Physician LLC; and
Barton Associates, Inc.




                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated October 29, 2018, for the reasons set forth

therein. Plaintiff’s Motion to Amend Complaint is hereby denied.




                                         ____________________________
                                         Steven J. McAuliffe
                                         United States District Judge

Date: November 8, 2018

cc:   Loretta Azuka Obi, pro se
      Timothy Benjamin Sweetland, Esq.
      Christopher R. O’Hara, Esq.
      Jennifer A. Scully, Esq.
      Julie K. Connolly, Esq.
